Citation Nr: 0532129	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  04-20 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for a kidney 
disability, manifested by nephritis.  

4.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
August 1974.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In June 2005, the veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

The Board notes that the RO previously denied service 
connection for a "mental condition or anxiety reaction" in 
February 1976.  That decision was not appealed and became 
final.  The veteran did not carry a diagnosis of depression 
at the time of that prior decision.  Thus, the RO did not 
consider his entitlement to service connection for depression 
per se.  Accordingly, the Board finds that the current claim 
for service connection is best viewed as a new claim, rather 
than as a claim to reopen a prior final decision.  See, e.g., 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  The 
Board will therefore review the claim for service connection 
for depression on a de novo basis. 



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The evidence does not establish left ear hearing loss for 
VA purposes.  

3.  Right ear hearing loss was not demonstrated within one 
year of separation from service, and the only competent 
evidence on the question of a medical nexus between right ear 
hearing loss and service weighs against the claim.  

4.  The competent medical evidence establishes that the 
veteran's hepatitis C was contracted as a result of sharing 
needles during illegal intravenous (IV) drug use in service.  

5.  The veteran contracted hepatitis C as a result of willful 
misconduct.  

6.  There is an absence of competent medical evidence 
relating the veteran's depression to active service.  

7.  There is an absence of competent medical evidence 
relating a kidney disability, manifested by nephritis, to 
service, within one year of separation from service, or to 
service-connected disability.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2005).

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 105(a), 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2005). 

3.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

4.  A kidney disability, manifested by nephritis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through a September 2002 notice letter and a 
March 2004 statement of the case, the RO notified the veteran 
and his representative of the legal criteria governing his 
claims, the evidence that had been considered in connection 
with his claims, and the bases for the denial of his claims.  
After each, they were afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the September 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
noted above, the first three notice requirements have been 
met.  With respect to the fourth requirement, the Board notes 
that the veteran has not explicitly been advised to provide 
any evidence in his possession that pertains to his claims.  
However, the claims file reflects that in May 2003, medical 
evidence was submitted in support of the veteran's claim for 
service connection for hepatitis C.  As such, the Board finds 
that the veteran has demonstrated awareness of the need to 
submit evidence in his possession pertinent to his claims on 
appeal, and on these facts, the RO's omission is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any such late notice under the 
VCAA requires remand to the RO.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The veteran's service medical records are associated 
with the claims file, as are medical records from the VA 
Medical Center (VAMC) in Portland, Oregon.  The medical 
record on which the veteran's Social Security Administration 
(SSA) benefits are based, as well various private hospital, 
diagnostic, and laboratory records are also of record.  In 
addition, the veteran has submitted a medical opinion from 
his treating VA physician regarding the etiology of his 
hepatitis C, and the veteran has undergone a number of VA 
examinations in relation to his claims, the reports of which 
are of record.  Significantly, neither the veteran nor his 
representative has otherwise alleged that there are any 
outstanding medical records probative of the veteran's claims 
on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from or aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  See 
38 C.F.R. §§ 1110; 38 C.F.R. § 3.303.

Absent rebuttable evidence to the contrary, service 
connection will be presumed for certain chronic diseases, to 
include nephritis and other organic diseases of the nervous 
system (e.g., sensorineural hearing loss), that are 
manifested to a compensable degree within a prescribed period 
following active service (one year for either nephritis or 
sensorineural hearing loss).  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

A. Bilateral Hearing Loss

A review of the veteran's service medical records reflects no 
complaints of hearing loss.  On his separation medical 
examination in May 1974, the veteran's 
audiometric evaluation reflects pure tone thresholds, in 
decibels (dB), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
15
5
5
10
15

Additionally, puretone thresholds, in decibels, were reported 
at the 6000 Hz range as being 45 dB in the right ear and 15 
dB in the left ear.  

With respect to post-service medical evidence, a report of a 
February 2004 VA audiological examination reflects the 
veteran's complaints of gradual hearing loss in the right 
ear, as well a noise exposure associated with gunfire and 
engines during active military service.  The veteran also 
reported that hearing protection was used at times.  On 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
60
LEFT
15
20
15
15
20

Puretone threshold averages were 38 dB in the right ear and 
18 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 96 
percent in the left ear.  The examiner's diagnosis reflected 
that the veteran presented essentially normal hearing in the 
left ear up to 4000 Hz, and a high-frequency sensorineural 
hearing loss in the right ear.  The examiner opined that the 
present loss could not be related to events occurring during 
military service since audiometric results at the time of 
discharge showed normal thresholds bilaterally.  

Later in February 2004, the veteran underwent a VA ear 
disease examination.  The report of that examination reflects 
the veteran's complaint of having difficulty with 
conversational levels of speech, particularly in the presence 
of background noise.  The examiner's impression was that 
there was a service-related noise induced hearing loss at "4 
kilohertz in the left ear in 1974."  [Parenthetically, the 
Board notes that it would appear the examiner's finding, as 
reported, is in error, and that he may otherwise be referring 
to a 45 dB loss in the right ear at 6000 Hz, as was noted 
during the May 1974 separation audiological examination.]  
The examiner did not offer an opinion as to whether the 
veteran's current hearing loss was related to service, as he 
reported that he did not have for review the earlier February 
2004 VA audiological test results.  

The Board notes that, in cases involving claims of 
entitlement to service connection for hearing loss, impaired 
hearing will be considered to be a disability for VA service 
connection purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

A review of the veteran's service medical records does not 
establish any in-service hearing loss at frequencies to 4000 
Hz, and the veteran has not contended that he was diagnosed 
with or treated for hearing loss during active service.  
However, the absence of in-service evidence of hearing loss 
is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (nowhere do VA regulations provide that a 
claimant must establish service connection through medical 
records alone).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, the current medical evidence of record does not 
establish left ear hearing loss for VA purposes.  The 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, and 4000 hertz is not 40 decibels or greater; or 
are the thresholds for at least three of these frequencies 26 
decibels or greater; or is any speech recognition score less 
than 94 percent.  See 38 C.F.R. § 3.385.  

The medical evidence, however, does reflect current right ear 
-hearing loss for VA purposes.  However, there is a lack of 
medical evidence that such hearing loss was manifested with 
one year of separation from service.  Furthermore, the only 
competent opinion on the issue of medical nexus weights 
against the veteran's claim for service connection.  As noted 
above, in February 2004, the VA audiologist, following review 
of the veteran's claims file and consideration of his 
documented medical history and assertions, found that the 
veteran's current right ear hearing loss was not related to 
service.  There is a lack of any other medical evidence that 
rebuts this finding, and neither the veteran nor his 
representative has presented or alluded to the existence of 
any other such medical evidence or opinion.  

Hence, the Board finds an absence of medical evidence which 
establishes left ear hearing loss for VA purposes, and that 
the preponderance of the evidence is against the claim for 
service connection for right ear hearing loss.  

B. Hepatitis C

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
the line of duty, and not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  38 
C.F.R. § 3.301(a).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action; it involves deliberate 
or intentional wrongdoing with knowledge 

of or wanton and reckless disregard of its probable 
consequences.  See 38 C.F.R. § 3.1(n)(1) (2005).  
Additionally, the element of knowledge of, or wanton and 
reckless disregard of, the probable consequences must be 
specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 
503-04 (1996).  

The Board notes that, the provisions of 38 U.S.C.A. § 105 
establish a presumption in favor of finding that a veteran 
acted in the line of duty.  In order to deny a claim based on 
a finding of willful misconduct, a preponderance of the 
evidence must support such a finding.  See Thomas v. 
Nicholson, 423 F.3d 1279 (Fed. Cir. 2005) (Preponderance of 
the evidence was the proper evidentiary standard necessary to 
rebut the presumption of service connection for injuries 
which occurred during active duty, and to determine that the 
disability was the result of willful misconduct.)

Under the governing regulation, the isolated and infrequent 
use of drugs by itself will not be considered willful 
misconduct; however, the progressive and frequent use of 
drugs to the point of addiction will be considered willful 
misconduct.  Where drugs are used to enjoy or experience 
their effects and the effects result proximately and 
immediately in disability or death, such disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of drugs and infections 
coinciding with the injection of drugs will not be considered 
of willful misconduct origin.  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto, results from a service-connected disability, it will 
not be considered of misconduct origin.  38 C.F.R. § 
3.301(c)(3).  

Drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or non-prescription drugs 
for a purpose other than the medically intended use, or the 
use of substances 


other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d).  
The veteran's service medical records do not denote the 
presence of hepatitis C.  On the veteran's separation 
examination in May 1974, there was no finding or diagnosis of 
hepatitis C.  The veteran has reported that he had a long 
history of IV heroin use, to include such use during his 
military service.  He reported that in 1993, he was informed 
that he had tested positive for the hepatitis C antibody.  A 
subsequent liver biopsy revealed evidence of chronic active 
hepatitis with marked activity and cirrhosis consistent with 
chronic hepatitis C.  

The Board notes that the veteran has contended that his 
hepatitis C was contracted in service while he was stationed 
in Germany.  He has identified possible sources for the virus 
to include dental treatment, unprotected sex, acquiring a 
tattoo, lung biopsy, and the sharing of IV drug needles with 
other persons.  A July 1999 treatment report from Michael 
Walczyk, M.D., notes that the veteran acquired hepatitis C, 
"probably on the basis of injection drug use."  A December 
2002 statement from the veteran's treating VA physician 
reflects her opinion that the sharing of needles by the 
veteran associated with IV drug use was most likely the 
source of his hepatitis C infection.  She commented that it 
was common for IV drug users who shared needles to become 
infected with hepatitis C.  The VA physician also commented 
that the veteran reported having received a tattoo while on 
leave in Germany, and that while this was a possible source 
of the hepatitis C, it was less likely a source.  

The Board finds that for purposes of willful misconduct, that 
the veteran took part in a known prohibited action, i.e., 
illegal IV drug use, and that he had knowledge of the 
consequences of such drug use.  In this respect, the veteran 
testified that while in service he was aware he had a drug 
problem and that he had been placed in a drug treatment 
program, but had informed a treatment counselor that he was 
not interested in giving up drugs.  



In this case, the competent medical evidence of record has 
identified the veteran's sharing of needles while engaged in 
illegal IV drug use as the most likely source for his 
contracting hepatitis C.  Neither the veteran nor his 
representative has presented or alluded to the existence of 
any other medical evidence or opinion to rebut such a 
finding.  As the preponderance of the evidence reflects that 
the veteran's IV drug use and the sharing of IV needles was 
the most likely source for his contracting hepatitis C, and 
that such action constituted willful misconduct under the 
pertinent statute and regulations, service connection for 
hepatitis C is not warranted.  See 38 U.S.C.A. § 105(a); 
38 C.F.R. § 3.301(c)(3), (d).  

C. Depression and Kidney Disability

The veteran's service medical records do not denote the 
presence of any psychiatric disorder, to include depression 
or a depressive disorder, or a kidney disability, to include 
nephritis.  On the veteran's separation medical examination 
in May 1974, there were no complaints, findings, or diagnoses 
of a psychiatric disorder or disability associated with the 
kidneys.  

A number of years following service, medical treatment and a 
diagnosis for depression and a kidney disability, manifested 
by nephritis, are initially shown.  In this respect, a 
January 1999 treatment report reflects a diagnosis of 
abnormal renal function and that the veteran's risk factors 
for renal disease included morbid obesity, a history of 
injection drug use, known hepatitis C infection, and severe 
hypertension.  

In this case, the medical evidence does not reflect that the 
veteran's nephritis was first manifest within one year of the 
veteran's separation from service.  Furthermore, there is 
absent from the record competent medical evidence linking the 
veteran's depression or kidney disability, manifested by 
nephritis, to his period 


of active service, or otherwise to any service-connected 
disability.  Neither the veteran nor his representative has 
presented or alluded to the existence of any such medical 
evidence or opinion.  Thus, the claims for service connection 
for depression and for a kidney disability, manifested by 
nephritis, must be denied.  

E. Conclusion

The Board has considered the veteran's hearing testimony and 
written contentions with regard to his claims.  While the 
Board does not doubt the sincerity of the veteran's belief 
that his claimed disabilities are related to his period of 
active service, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as 
whether a disability exists and the medical relationship 
between any current disability and service.  See Bostain v. 
West, v. West, 11 Vet. 124, App. 124, 127 (1998) (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As such, the veteran's 
assertions, alone, cannot provide a basis for a grant of 
service connection.  

Under these circumstances, the Board finds that the veteran's 
claims on appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as there is no 
current left ear hearing loss for VA purposes; a 
preponderance of the evidence against the veteran's claims 
for service connection for hepatitis C and right ear hearing 
loss; and there is an absence of competent medical evidence 
relating the veteran's depression and/or kidney disability, 
manifested by nephritis, to service or other service-
connected disability, the benefit-of-the-doubt doctrine is 
not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for hepatitis C is denied.  

Service connection for depression is denied.  

Service connection for a kidney disability, manifested by 
nephritis, is denied.  



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


